               Case 3:17-cv-01595-EWD Document 46                   11/19/18 Page 1 of 19




                                UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

DE’JUAN THOMAS                                          :        CIVIL ACTION

                                                        :        NO. 17-1595-EWD (BY CONSENT)
VERSUS
                                                        :        MAGISTRATE JUDGE
                                                                 ERIN WILDER-DOOMES
SALLY GRYDER, ET AL.                   :
******************************************************************************
         ANSWER AND AFFIRMATIVE DEFENSES WITH JURY DEMAND

           NOW INTO COURT, through undersigned counsel, come defendants, Secretary James

LeBlanc, Warden Jerry Goodwin, and Sally Gryder, who, in answering Plaintiff’s Complaint,1

deny each and every allegation asserted against them therein, except those that may be hereinafter

admitted, and further respectfully respond as follows:

                                      AFFIRMATIVE DEFENSES

FIRST DEFENSE - FAILURE TO STATE A CLAIM

           Plaintiff has failed to state a claim upon which relief can be granted because there are

insufficient factual allegations indicating that defendants violated any of Plaintiff’s rights under

applicable federal and state laws.

SECOND DEFENSE – QUALIFIED IMMUNITY

           Defendants LeBlanc, Goodwin, and Gryder are entitled to qualified immunity, as they

acted objectively reasonable under the law at all times.

THIRD DEFENSE- ATTORNEYS’ FEES

           Plaintiff is not entitled to recover for attorneys’ fees or costs associated with this litigation.



1
    R. Doc. 1-2.

                                                       1
                 Case 3:17-cv-01595-EWD Document 46                11/19/18 Page 2 of 19



FOURTH DEFENSE- MITIGATION OF DAMAGES

           Plaintiff has failed to use reasonable care and diligence in an effort to minimize or avoid

the damages allegedly incurred.

FIFTH DEFENSE - COMPARATIVE FAULT

           If defendant is found to have violated the plaintiff’s rights and is not entitled to the defense

of qualified or discretionary immunity, then the plaintiff, through intentional and negligent acts

and failure to act as a reasonable person, contributed to his own injuries or damages.

SIXTH DEFENSE - STATUTORY LIMITATIONS OF LIABILITY

           Defendants specifically plead the statutory limitations of liability contained in Louisiana

Revised Statute §13:5106, and §13:5112, as well as any other statutory or jurisprudential limitation

of liability, cost and/or interest available to them under law.

                                                 ANSWER

           AND NOW, in answer to the Complaint of De’Juan Thomas,2 the appearing defendants

deny each and every allegation therein except as hereafter expressly admitted and further

respectfully responds as follows:

                                                     1.

           Paragraph 1 is denied for lack of sufficient information to justify a belief therein. To the

extent that Plaintiff alleges that he was illegally imprisoned by defendants, Paragraph 1 is denied.

Defendants further deny any inferences and/or allegations of liability.




2
    R. Doc. 1.

                                                      2
             Case 3:17-cv-01595-EWD Document 46                11/19/18 Page 3 of 19



                                                  2.

        Paragraph 2 is denied. Defendants further deny any inferences and/or allegations of

liability.

                                                  3.

        Paragraph 3 is admitted.

                                                  4.

        Paragraph 4 is admitted.

                                                  5.

        Paragraph 5 is admitted.

                                                  6.

        Paragraph 6 is admitted.

                                                  7.

        Paragraph 7 is denied. Defendant Gryder specifically denies any inferences and/or

allegations of liability.

                                                  8.

        Paragraph 8 is denied as written. However, Paragraph 8 is admitted insofar that the minute

entry was changed to reflect a sentence of five years for Plaintiff’s sexual battery conviction.

                                                  9.

        Paragraph 9 is admitted.


                                                 10.

        Paragraph 10 is denied for lack of sufficient information to justify a belief therein.

                                                 11.

        Paragraph 11 is denied. Defendant Gryder specifically denies any inferences of liability.
                                                  3
            Case 3:17-cv-01595-EWD Document 46                  11/19/18 Page 4 of 19



                                                  12.

        Paragraph 12 is admitted insofar as Judge Bosworth issued an order saying that “[t]he

defendants’ assertions are correct with regard to his sentence.” However, Paragraph 12 is denied

insofar as Plaintiff alleges that he showed this Order to Ms. Gryder. Paragraph 13 is denied in all

other respects. Defendant Gryder specifically denies any inferences and/or allegations of liability.

                                                  13.

        Paragraph 13 is admitted insofar as to the contents of the court transcript from January 25,

2013. Paragraph 13 is denied insofar as Plaintiff alleges that Defendant Gryder refused to change

his release date. All other allegations are denied for lack of sufficient information to justify a belief

therein.

                                                  14.

        Paragraph 14 is admitted insofar as Plaintiff was released from David Wade Correctional

Center on January 13, 2017. All other allegations are denied as written. The Defendants

specifically deny any inferences and/or allegations of liability.

                                                  15.

        Paragraph 15 denied for lack of sufficient information to justify a belief therein.

                                                  16.

        Paragraph 16 calls for a legal conclusion and does not require an answer. To the extent an

answer is required, Paragraph 16 is denied. The defendants specifically deny any inferences and/or

allegations of liability.

                                                  17.

        Paragraph 17 calls for a legal conclusion and does not require an answer. To the extent an

answer is required, Paragraph 17 is denied insofar as the “legal analysis” enumerated in paragraph


                                                   4
               Case 3:17-cv-01595-EWD Document 46              11/19/18 Page 5 of 19



16 is applicable in this case. The defendants specifically deny any inferences and/or allegations of

liability.

                                                 18.

        Paragraph 18 is denied. Defendant LeBlanc specifically denies any allegations and/or

inferences of liability.

                                                 19.

        Paragraph 19 is admitted insofar as it describes the relief sought by the Complaint. The

“timeline” offered in Paragraph 19 is specifically denied insofar as it (1) states that Plaintiff’s

imprisonment was unconstitutional and/or illegal, (2) states that Defendant Gryder “decides to

overrule Judge Marullo, and changes De’Juan’s sentence to 5 years,” (3) that Defendant Gryder

“refuses to change the release date,” (4) that Plaintiff received the sentencing transcript on

November 17, 2016, (5) that Plaintiff showed the sentencing transcript to DOC officials on

November 17, 2016, and (6) that “DOC official “acknowledges problem” on December 21, 2016.

        The Defendants specifically deny any inferences and/or allegations of liability.

                                                 20.

         Paragraph 20 is admitted insofar as this Court has jurisdiction over the claims currently

before the Court.

                                                 21.

        Paragraph 21 is admitted insofar as the Middle District of Louisiana is a proper venue for

this action.

                                                 22.

        Paragraph 22 is denied for lack of sufficient information to justify a belief therein.




                                                  5
            Case 3:17-cv-01595-EWD Document 46                 11/19/18 Page 6 of 19



                                                 23.

        Paragraph 23 is admitted insofar as defendant Gryder is employed in the Records

Department at David Wade Corrections Center. Defendant Gryder denies any inferences and/or

allegations of liability.

                                                 24.

        Paragraph 24 is admitted insofar as Defendant LeBlanc is the Secretary for the Louisiana

Department of Corrections. The remainder of Paragraph 25 is denied as written. Defendant

LeBlanc denies any inferences and/or allegations of liability.

                                                 25.

        Paragraph 25 is admitted insofar as Defendant Goodwin is the Warden for David Wade

Correctional Center. The remainder of Paragraph 25 is denied as written. Defendant Goodwin

denies any inferences and/or allegations of liability.

                                                 26.

        Paragraph 26 is denied. Defendants deny any inferences and/or allegations of liability.

                                                 27.

        Paragraph 27 is denied. Defendants deny any inferences and/or allegations of liability.

                                                 28.

        Paragraph 28 is admitted insofar as the sequence of charges listed in the bill of information.

Paragraph 28 is denied for lack of sufficient information to justify a belief therein in respect to the

date of the institution of the charges.

                                                 29.

        Paragraph 29 is admitted.




                                                  6
             Case 3:17-cv-01595-EWD Document 46               11/19/18 Page 7 of 19



                                                30.

        Paragraph 30 is admitted.

                                                31.

        Paragraph 31 is admitted.

                                                32.

        Paragraph 32 is admitted insofar as the contents of the sentencing order.

                                                33.

        Paragraph 33 is admitted insofar as Mr. Thomas was transferred to David Wade

Correctional Center. All other allegations are denied for lack of sufficient information to justify a

belief therein. Defendants deny any inferences and/or allegations of liability.

                                                34.

        Paragraph 34 is admitted insofar as Plaintiff’s initial calculated release date was June 5,

2015.

                                                35.

        Paragraph 35 is admitted. Defendants deny any inferences and/or allegations of liability.

                                                36.

        Paragraph 36 is denied. Defendant Gryder denies any inferences and/or allegations of

liability.

                                                37.

        Paragraph 37 is denied.

                                                38.

        Paragraph 38 is admitted insofar as it contains a direct quote from DPS&C Regulation No.

B-04-001 §12(A). All inferences and/or allegations of liability are specifically denied.



                                                 7
             Case 3:17-cv-01595-EWD Document 46                11/19/18 Page 8 of 19



                                                  39.

        Paragraph 39 is denied. Defendant Gryder specifically denies any inferences and/or

allegations of liability.

                                                  40.

        Paragraph 40 is denied as written. Defendants deny any inferences and/or allegations of

liability.

                                                  41.

        Paragraph 41 is admitted insofar as the sentencing minutes were amended to reflect a

sentence of five years for sexual battery. Defendants deny any inferences and/or allegations of

liability.

        Additionally, the description and substance of the illustration “fig. 2” is denied for lack of

sufficient information to justify a belief therein.

                                                  42.

        Paragraph 42 is admitted insofar as Defendant Gryder spoke to Plaintiff regarding his

sentence. All other allegations are denied for lack of sufficient information to justify a belief

therein. Defendant Gryder specifically denies any inferences and/or allegations of liability.

                                                  43.

        Paragraph 43 is denied for lack of sufficient information to justify a belief therein.

                                                  44.

        Paragraph 44 is denied for lack of sufficient information to justify a belief therein.

Defendants deny any inferences and/or allegations of liability.

                                                  45.

        Paragraph 45 is admitted.



                                                      8
            Case 3:17-cv-01595-EWD Document 46                 11/19/18 Page 9 of 19



                                                 46.

        Paragraph 46 is denied for lack of sufficient information to justify a belief therein.

                                                 47.

        Paragraph 47 is denied for lack of sufficient information to justify a belief therein.

However, defendants deny any inferences and/or allegations of liability.

                                                 48.

        Paragraph 48 is denied as written. Defendant Gryder specifically denies any inferences

and/or allegations of liability.

                                                 49.

        Paragraph 49 is denied for lack of sufficient information to justify a belief therein.

                                                 50.

        Paragraph 50 is admitted.

                                                 51.

        Paragraph 51 is denied for lack of sufficient information to justify a belief therein.

                                                 52.

        Paragraph 52 is denied for lack of sufficient information to justify a belief therein.

                                                 53.

        Paragraph 53 is denied for lack of sufficient information to justify a belief therein.

                                                 54.

        Paragraph 54 is denied for lack of sufficient information to justify a belief therein.

                                                 55.

        Paragraph 55 is denied for lack of sufficient information to justify a belief therein.




                                                  9
           Case 3:17-cv-01595-EWD Document 46                 11/19/18 Page 10 of 19



                                                  56.

        Paragraph 56 is denied for lack of sufficient information to justify a belief therein.

                                                  57.

        Paragraph 57 is denied for lack of sufficient information to justify a belief therein.

                                                  58.

        Paragraph 58 is denied as written.

                                                  59.

        Paragraph 59 is denied for lack of sufficient information to justify a belief therein.

                                                  60.

        Paragraph 60, including illustration “Fig. 3,” is denied for lack of sufficient information to

justify a belief therein.

                                                  61.

        Paragraph 61 is admitted insofar as Judge Bosworth issued an order stated that “[t]he

defendant’s assertions are correct with regard to his sentence.” All other allegations are denied for

lack of sufficient information to justify a belief therein.

                                                  62.

        Paragraph 62 is denied. Defendant Gryder specifically denies any allegations and/or

inferences of liability.

                                                  63.

        Paragraph 63 is denied. Defendant Gryder specifically denies any allegations and/or

inferences of liability.

                                                  64.

        Paragraph 64 is denied for lack of sufficient information to justify a belief therein.



                                                  10
           Case 3:17-cv-01595-EWD Document 46                 11/19/18 Page 11 of 19



                                                   65.

        Paragraph 65 is admitted insofar as Plaintiff filed an Administrative Remedy Procedure

(ARP) in November 2016. Paragraph 65 is denied insofar as Plaintiff alleges sent multiple letters,

attempted to meet with Defendant Gryder, and that she was unresponsive. Defendant Gryder

specifically denies any inferences of liability.

        All other allegations in Paragraph 65 are denied for lack of sufficient information to justify

a belief therein.

                                                   66.

        Paragraph 66 is denied as written. The defendants specifically deny any allegations and/or

inferences of liability.

                                                   67.

        Paragraph 67 is admitted insofar as the criminal district court entered am amended

minute entry to reflect the original sentence passed on January 25, 2013. Paragraph 67 is denied

insofar as it alleges that Defendant Gryder “procured” a minute entry.

                                                   68.

        Paragraph 68 is denied for lack of sufficient information to justify a belief therein.

                                                   69.

        Paragraph 69 is admitted insofar as Plaintiff was released from David Wade on January 13,

2017. All other allegations are denied as written. The defendants specifically deny any allegations

and/or inferences of liability.

                                                   70.

        Paragraph 70 is denied for lack of sufficient information to justify a belief therein. The

defendants specifically deny any allegations and/or inferences of liability.



                                                   11
            Case 3:17-cv-01595-EWD Document 46                 11/19/18 Page 12 of 19



                                                 71.

        Paragraph 71 is denied. Defendant LeBlanc specifically denies any allegations and/or

inferences of liability.

                                                 72.

        Paragraph 72 is admitted insofar as the Louisiana Legislative Auditor released a report

entitled “Management of Offender Data: Processes for Ensuring Accuracy,” and as to the direct

quote that contained within the Legislative Auditor’s Report. The defendants specifically deny any

allegations and/or inferences of liability.

                                                 73.

        Paragraph 73 is admitted as to the contents of the report by the Louisiana Legislative

Auditor. The defendants specifically deny any allegations and/or inferences of liability.

                                                 74.

        Paragraph 74 is denied. The defendants specifically deny any allegations and/or inferences

of liability.

                                                 75.

        Paragraph 75 is denied. The defendants specifically deny any allegations and/or inferences

of liability.

                                                 76.

        Paragraph 76 is denied as written.

                                                 77.

        Paragraph 77 is denied as written. Defendants specifically assert that jurisprudence outside

of the Fifth Circuit is not controlling and/or precedential.




                                                  12
            Case 3:17-cv-01595-EWD Document 46               11/19/18 Page 13 of 19



                                                78.

        Paragraph 78 is denied as written. Furthermore, Defendants specifically assert that

jurisprudence outside of the Fifth Circuit is not controlling and/or precedential.

                                                79.

        Paragraph 79 is admitted insofar as a prisoner’s due process rights extends to earned good

time credits.

                                                80.

        Paragraph 80 is admitted insofar that Plaintiff’s correct release date was June 5, 2015.

However, Defendant Gryder specifically denies that any “incorrect belief” was based on the

sequence of charges or the bill of information. Defendant Gryder specifically denies any

allegations and/or inferences of liability.

                                                81.

        Paragraph 81 is denied. The defendants specifically deny any allegations and/or inferences

of liability.

                                                82.

        Paragraph 82 is denied. The defendants specifically deny any allegations and/or inferences

of liability.

                                                83.

        Paragraph 83 is denied. The defendants specifically deny any allegations and/or inferences

of liability.

                                                84.

        Paragraph 84 is denied as written. The defendants specifically deny any allegations and/or

inferences of liability.



                                                 13
            Case 3:17-cv-01595-EWD Document 46               11/19/18 Page 14 of 19



                                                85.

        Paragraph 85 is denied. The defendants specifically deny any allegations and/or inferences

of liability.

                                                86.

        Paragraph 86 is denied. The defendants specifically deny any allegations and/or inferences

of liability.

                                                87.

        Paragraph 87 is denied. The defendants specifically deny any allegations and/or inferences

of liability.

                                                88.

        Paragraph 88 is denied. The defendants specifically deny any allegations and/or inferences

of liability.

                                                89.

        Paragraph 89 is denied. The defendants specifically deny any allegations and/or inferences

of liability.

                                                90.

        Paragraph 90 is admitted insofar as it contains a direct quote of the Louisiana Constitution

of 1974.

                                                91.

        Paragraph 91 is denied. The defendants specifically deny any allegations and/or inferences

of liability.




                                                14
            Case 3:17-cv-01595-EWD Document 46              11/19/18 Page 15 of 19



                                               92.

        Paragraph 92 is denied. The defendants specifically deny any allegations and/or inferences

of liability.

                                               93.

        Paragraph 93 is denied. The defendants specifically deny any allegations and/or inferences

of liability.

                                               94.

        Paragraph 94 is denied as written. The defendants specifically deny any allegations and/or

inferences of liability.

                                               95.

        Paragraph 95 is denied. The defendants specifically deny any allegations and/or inferences

of liability.

                                               96.

        Paragraph 96 is denied. The defendants specifically deny any allegations and/or inferences

of liability.

                                               97.

        Paragraph 97 is denied. The defendants specifically deny any allegations and/or inferences

of liability.

                                               98.

        Paragraph 98 is denied. The defendants specifically deny any allegations and/or inferences

of liability.




                                                15
           Case 3:17-cv-01595-EWD Document 46               11/19/18 Page 16 of 19



                                               99.

        Paragraph 99 is denied as written. The defendants specifically deny any allegations and/or

inferences of liability.

                                               100.

        Paragraph 100 is denied. The defendants specifically deny any allegations and/or

inferences of liability.

                                               101.

        Paragraph 101 is denied. The defendants specifically deny any allegations and/or

inferences of liability.

                                               102.

        Paragraph 102 is denied. The defendants specifically deny any allegations and/or

inferences of liability.

                                               103.

        Paragraph 103 is denied. The defendants specifically deny any allegations and/or

inferences of liability.

                                               104.

        Paragraph 104 is denied. The defendants specifically deny any allegations and/or

inferences of liability.

                                               105.

        Paragraph 105 is denied. The defendants specifically deny any allegations and/or

inferences of liability.




                                                16
             Case 3:17-cv-01595-EWD Document 46             11/19/18 Page 17 of 19



                                               106.

        Paragraph 106 is denied. The defendants specifically deny any allegations and/or

inferences of liability.

                                               107.

        Paragraph 107 is denied. The defendants specifically deny any allegations and/or

inferences of liability.

                                               108.

        Paragraph 108 is denied. The defendants specifically deny any allegations and/or

inferences of liability.

                                               109.

        Paragraph 109 is denied. The defendants specifically deny any allegations and/or

inferences of liability.

                                               110.

        Paragraph 110 is admitted insofar as it contains a direct quote from a Fifth Circuit case.

Defendants dispute the legal significance of this quote, however, or that there are liable onto

Plaintiff.

                                               111.

        Paragraph 111 is denied. The defendants specifically deny any allegations and/or

inferences of liability.

                                               112.

        Paragraph 112 is denied. The defendants specifically deny any allegations and/or

inferences of liability.




                                                17
           Case 3:17-cv-01595-EWD Document 46                   11/19/18 Page 18 of 19



                                                  113.

        Paragraph 113 is denied. The defendants specifically deny any allegations and/or

inferences of liability.

                                                  114.

        Paragraph 114 is denied. The defendants specifically deny any allegations and/or

inferences of liability.

                                                  115.

        Paragraph 115 is denied. The defendants specifically deny any allegations and/or

inferences of liability. Defendants further assert that Plaintiff is not entitled to any relief from them.

                                   IN FURTHER ANSWERING:

                                                  116.

        Defendants specifically deny any and all relief prayed for by the plaintiff.

                                                  117.

        Defendants are entitled to and request a trial by jury on all triable issues.

        WHEREFORE, defendants, Secretary James LeBlanc, Warden Jerry Goodwin, and Sally

Gryder pray that, after due proceedings are had, including trial by jury, that judgment be rendered

in their favor, dismissing Plaintiff’s complaint at his cost.

Signature Block on Next Page




                                                   18
           Case 3:17-cv-01595-EWD Document 46                 11/19/18 Page 19 of 19



                                               Respectfully submitted,

                                               JEFF LANDRY
                                               ATTORNEY GENERAL

                                       BY:     /s/ James G. Evans
                                               James “Gary” Evans (#35122)
                                               Assistant Attorney General
                                               Louisiana Department of Justice
                                               Litigation Division, Civil Rights Section
                                               1885 North Third Street, 4th Floor
                                               Post Office Box 94005 (70804-9005)
                                               Baton Rouge, Louisiana 70802
                                               Telephone:     225-326-6300
                                               Facsimile:     225-326-6495
                                               E-mail:        evansj@ag.louisiana.gov

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the November 19, 2018, the foregoing was filed

electronically with the Clerk of Court by using the CM/ECF system. Notice of this filing will be

sent to all parties who participate in electronic filing by operation of the court’s electronic filing

system.

                                         /s/ James G. Evans
                                           James G. Evans




                                                 19
